In an action, inter alia, *547to recover on the individual defendants’ guarantee of a promissory note, plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated December 18, 1984, which denied its motion for summary judgment.
Order affirmed, with costs.
Plaintiff’s complaint sought to recover $310,211.28 upon a written promissory obligation dated October 25, 1982, and upon written guarantees of the same. However, plaintiff thereafter moved for judgment upon 11 separate demand notes, a letter of credit and an accommodation check. Therefore, the inconsistencies which appear on the face of plaintiff’s own papers prohibit the granting of summary judgment, despite the inadequacy of the opposing papers (see, e.g., Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853). Lazer, J. P., Rubin, Kunzeman and Kooper, JJ., concur.